Citation Nr: 0018826	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  95-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a psychosis rated 
as zero percent disabling for the period from August 31, 1954 
to March 29, 1975.

2.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of December 6, 1976 and October 1980 which 
assigned a 50 percent rating for schizophrenia.

3.  Whether there was clear and unmistakable error (CUE) in 
rating decisions of July 1986, July 1987 and November 1988 
which assigned a 70 percent rating for schizophrenia.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
October 1945 and from December 1947 to April 1948.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Chicago, Illinois, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 1997 the Board granted an effective date of October 
20, 1948 for entitlement to compensation benefits for a 
schizophrenic reaction and remanded the claim for further 
action by the RO in accordance with that decision.  In a 
rating action in September 1997 the RO assigned a 100 percent 
rating for schizophrenia effective from October 20, 1948 
through August 30, 1954.  In a rating action in May 1999 the 
RO assigned a zero percent rating for schizophrenic reaction 
effective August 31, 1954, continued a 50 percent schedular 
rating effective March 30, 1975, continued a 70 percent 
schedular rating effective February 28, 1986 and granted a 
100 percent rating effective January 27, 1992.  On various 
bases, the veteran and his representative continue to dispute 
the ratings assigned from August 31, 1954 through January 26, 
1992.

In the supplemental statement of the case issued in May 1999, 
in addition to the CUE issues set forth under the Issues 
heading above, the RO addressed the issue of whether there 
was CUE in RO decisions of June 1982, March 1984, April 1986, 
December 1988 and June 1992.  Since the veteran's 
representative advanced no specific contentions regarding CUE 
in those decisions in his elaborate presentation on appeal, 
the Board concludes that any appeal with regard to the issue 
of CUE in those decisions is abandoned.  Additionally, the 
Board notes that in the May 1999 supplemental statement of 
the case  the RO listed a rating decision of January 1, 1991 
among those challenged as clearly and unmistakably erroneous.  
There is no rating decision of that date.  There is a Board 
decision of January 8, 1991.  If the veteran wishes to 
challenge that decision on the basis of CUE, the procedure 
for such a challenge is set forth at 38 C.F.R. § 20.1404 
(1999).

The Board notes that in July 1987 the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability.  That issue was appealed to the Board 
following that decision and a total disability rating based 
on individual unemployability was denied in a Board decision 
dated in May 1988.  A claim for a schedular 100 percent 
rating was not addressed by the Board in that decision.  
Accordingly, the veteran's present claim of CUE in failing to 
assign a 100 percent schedular rating in the RO decision of 
July 1987 may be made under the provisions of 38 C.F.R. 
§ 3.105(a).  Any claim of CUE in that rating action based on 
claimed failure to assign a total disability rating based on 
individual unemployability would require a challenge of the 
Board decision under 38 C.F.R. § 20.1404.  Such a claim has 
not been made.  

In correspondence dated in September 1999 the veteran's 
representative disagreed with the effective date of award of 
a 100 percent rating for schizophrenia of January 27, 1992.  
The RO has not had an opportunity to provide a statement of 
the case regarding that issue.  The issue is returned to the 
RO for appropriate action.

The Board notes that a social and industrial survey was 
ordered in the March 1997 remand of this case and it was not 
done.  However, since the obvious purpose of that social and 
industrial survey was to help assess the veteran's present 
degree of disability and since the RO granted a 100 percent 
rating effective in January 1992, the veteran has not been 
prejudiced by the failure to complete that aspect of the 
development ordered in the remand.


FINDINGS OF FACT

1.  The veteran was hospitalized for treatment of service 
connected schizophrenia from January 1951 to July 1954.

2.  In July 1954 the veteran had no signs of psychosis.

3.  From December 1971 to March 1975 the veteran's service 
connected psychosis was manifested by depression, suspicion 
and difficulty concentrating productive of no more than 
definite of social and industrial impairment.

4.  Service connection for a psychosis was granted and a 50 
percent was assigned by the RO in December 1976.

5.  That decision of the RO was supported by the evidence 
then of record.

6.  In a decision dated in October 1980 the RO continued 
assignment of a 50 percent rating for schizophrenia.  

7.  That decision of the RO was supported by the evidence 
then of record.

8.  In decisions dated in July 1986, July 1987 and November 
1988 the RO assigned a 70 percent rating for schizophrenia.

9.  Those decisions of the RO were supported by the evidence 
then of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for 
schizophrenia for the period from August 31, 1954 through 
October 30, 1954 are met.  38 U.S.C.A. § 1155 (West 1991); 
1945 Schedule for Rating Disabilities as in effect in 1954.

2.  The criteria for a rating of 50 percent for schizophrenia 
for the period from November 1, 1954 through October 31, 1955 
are met.  38 U.S.C.A. § 1155 (West 1991); 1945 Schedule for 
Rating Disabilities as in effect in 1954.

3.  The criteria for a rating of 10 percent for schizophrenia 
for the period from November 1, 1955 through December 7, 1971 
are met.  38 U.S.C.A. § 1155 (West 1991); 1945 Schedule for 
Rating Disabilities as in effect in 1955.

4.  The schedular criteria for a rating of 30 percent for 
schizophrenia for the period from December 8, 1971 through 
March 25, 1975 are met.  38 U.S.C.A. § 1155 (West 1991); 1945 
Schedule for Rating Disabilities as in effect in 1971.

5.  The decision of the RO in December 1976 which granted 
service connection for schizophrenia and assigned a 50 
percent rating did not involve clear and unmistakable error.  
38 C.F.R. § 3.105(a) (1999).

6.  The decision of the RO in October 1980 which assigned a 
50 percent rating for schizophrenia did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (1999).

7.  The decisions of the RO in July 1986, July 1987 and 
November 1988 which assigned a 70 percent rating for 
schizophrenia did not involve clear and unmistakable error.  
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran was treated 
for a personality disorder in January and February 1948.  
Neither service medical records nor the separation 
examination in April 1948 show any evidence of an acquired 
psychiatric disorder.  Service connection for a personality 
disorder was denied by a VARO in June 1948 as not a 
disability under the law.

The veteran was hospitalized under a court commitment order 
in June 1948 following several acts of violence.  He had been 
previously hospitalized for almost two months at another 
facility where he was reportedly argumentative and 
intimidating.  Examination on admission revealed that his 
facial expression was slightly troubled.  He was 
superficially friendly beneath which there appeared to be 
considerable suspicion.  He was considerably nervous and 
jittery.  He was evasive in his conversation.  His attention 
could be gained without difficulty and there was no apparent 
preoccupation or distractibility.  Conversation was 
spontaneous.  There appeared to be mild pressure of speech.  
Replies to questions were coherent and relevant, but 
considerably evasive at times.  There was no history of 
hallucinations or illusions.  He was well oriented to time, 
place and person and there was no apparent clouding or 
dulling of consciousness.  Retention memory was adequate and 
he had fair knowledge of past and recent current events.  He 
lacked insight into his mental condition and did not realize 
the necessity for medical treatment.  His emotional state was 
one of extreme instability.  He had generalized course 
tremors of the extremities, tongue, eyelids, etc.  The 
diagnosis was manic depressive psychosis, manic type.  He was 
found to be incompetent for VA purposes and by a State court.

In a letter dated in November 1950 a physician from a State 
hospital reported that the veteran was hospitalized from June 
1948 to October 1950 for treatment of manic depressive 
psychosis, manic type.  He was discharged by court order 
following the petition of the hospital.  He was considered to 
have recovered completely from his mental disorder at the 
time of discharge and was, therefore, considered to be fully 
competent.

In a letter dated in April 1951, the RO was advised that the 
veteran was readmitted to the State hospital in January 1951.  
It was reported that shortly after his return home he became 
quite hyperactive and out of control.  He disrupted the 
household and threatened to kill his parents.  After being 
readmitted he showed some improvement and was getting along 
satisfactorily under supervision.  In March 1953 the veteran 
was reported to be cooperative and in contact with his 
environment.  He was relevant and coherent.  He was able to 
assist with numerous minor tasks in the institution and to 
take part in occupational therapy.  

In August 1954 a report from the superintendent of the State 
hospital revealed that the veteran had been discharged from 
the hospital in July 1954.  He was free of any overt signs of 
his psychosis and appeared to be in a state of remission.  
The diagnosis was manic depressive psychosis, manic type.

Thereafter, the record does not reflect treatment 
specifically identified as related to the veteran's 
psychiatric illness for many years.  In December 1971, the 
veteran was hospitalized at a VA facility.  He had argued 
with his wife, took valium and drank heavily, then ran his 
car into a ditch.  Police brought him to the hospital.  He 
denied any suicidal ideas.  He requested discharge against 
medical advice.  The diagnosis was anxiety neurosis.

The veteran was then hospitalized at a private hospital.  
There, it was reported the veteran's usual occupation was as 
a truck driver, but that he had been laid off for 2 years.  
It was also reported that he had frequent difficulties in 
concentration and his memory was poor at times.  He 
periodically exhibited impulsive behavior.  Examination 
revealed that his recent and remote memory appeared intact.  
He was oriented to time, place, person and circumstance.  
Judgment and insight were poor.  Affect was somewhat 
depressed.  He denied hallucinations, delusions or illusions.  
He appeared rather suspicious  thought processes appeared to 
be intact.  He was given medication.  It was reported that 
during hospitalization his psychotic depression did subside.  
The diagnosis was manic depressive reaction, depressive type.

A report from a mental health facility reveals that the 
veteran was admitted in August 1973.  He had been fighting 
and was brought to the facility by police.  He was drunk 
combative and hostile.  Diagnoses were paranoid type 
schizophrenia and alcoholic intoxication.  He was responsive 
to treatment with chemotherapy and milieu and group therapy.  

The veteran was hospitalized at a private hospital in March 
1975 complaining of tension of several months duration.  It 
was noted that he had worked for a steel company and had been 
laid off since August.  Examination revealed that he was 
alert and oriented times three.  Thought processes appeared 
coherent and goal directed.  There were no frank delusions, 
hallucinations or homicidal or suicidal ideations.  Memory 
appeared intact.  Judgment was fair.  Insight was poor.  
Affect was mildly anxious and suspicious.  Diagnoses were 
excessive episodic drinking and depressive neurosis.

On VA examination in July 1976 the veteran reported that he 
was unemployed, having given up a job as a millwright two 
years earlier.  He did do light mechanical work on 
automobiles and he received Social Security benefits.  The 
medical examiner opined that the veteran had little or no 
symptoms of a depressive reaction and that he should have a 
good social and industrial potential for work.  On 
psychiatric examination it was reported that he had a flat, 
inappropriate affect.  Thinking was loose and autistic with 
paranoid delusions of a persecutory nature.  Sensorium was 
clear.  He was oriented and memory was intact.  The diagnosis 
was paranoid type schizophrenia.  The psychiatric examiner 
opined that he was not employable in the present job market.  
He was found to be competent.

VA out-patient clinic records dated from June to November 
1976 reveal that the veteran's complaints were primarily of 
pressure, panicky feelings and tension.  There was no 
indication of disorganization or bizarre thought content.  

In a rating action in December 1976, a VARO granted service 
connection for paranoid type schizophrenic reaction and 
awarded a 50 percent rating effective March 30, 1976.  The 
veteran was duly notified of that decision.  (The effective 
date for this award was subsequently changed to March 30, 
1975.)  

VA out-patient clinic records dated from February 1977 to 
July 1980 reveal that the veteran complained of panic 
attacks, tension and anxiety.  He had a fear of heights and 
an intolerance for sustained stress.  He also reported 
difficulty sleeping.

On VA examination in August 1980 the veteran reported that he 
had not worked since 1975 because of his nervous condition.  
He related that he had no friends or social life and crowds 
and noises upset him.  He stated that he frequently felt 
depressed.  Examination revealed that he was neat, quiet and 
cooperative.  He was not resentful or hostile.  There was a 
fine tremor of the extended fingers.  Stream of speech was 
fairly spontaneous, relevant and coherent.  Affect was 
decreased.  Memory was poor for recent events and good for 
remote events.  Orientation was good in all spheres.  He felt 
that people watched him and talked about him.  He did not 
trust people and was suspicious of people.  He had felt that 
way since 1945.  He denied voices or visions.  Judgment was 
good and he had some insight.  The diagnosis was paranoid 
type schizophrenia.  

In a rating action in October 1980 the RO continued the 
veteran's 50 percent rating for schizophrenia.  The veteran 
was duly notified of that decision.

The veteran was seen at a VA out-patient clinic in November 
1980 complaining of anxiety.  It was reported that he seemed 
in a fair mood.  Mild anxiety was noted.  The assessment was 
"fairly stable."  Increasing anxiety was noted in early 
1981.  In February 1982 he complained of insomnia, anxiety 
and mild suicidal rumination.  It was reported that he was 
non-psychotic, but had moderate anxiety.

The veteran was hospitalized at a VA facility from February 
to March 1982.  He complained of suicidal ideation, 
depression, insomnia, nightmares, loss of appetite and low 
concentration.  He reported auditory hallucination in the 
past, but not at the time of the examination.  Examination 
revealed that he was alert and oriented.  He appeared 
depressed.  Memory was intact and mood was depressed.  Affect 
was blunted. Insight and judgment were poor.  During 
hospitalization he reported fewer nightmares and his mood and 
affect improved.  At the time of discharge it was reported 
that he was capable of returning to full employment 
immediately.  

In a rating action in June 1982 the RO assigned a 100 percent 
rating during hospitalization and continued the 50 percent 
rating following hospitalization.

VA out-patient clinic records dated in September 1982 reveal 
that the veteran reported not sleeping, breaking things at 
home and suicidal thoughts.  A few days later he reported 
auditory hallucinations.  His medication was changed and the 
following week he reported that he felt more comfortable and 
less nervous.  He was admitted to a VA hospital for a few 
days in October 1982.  He complained of generalized anxiety 
and sleep and appetite disturbance.  In December 1982 it was 
reported that he was non-psychotic and complained of anxiety.

The veteran was hospitalized at a VA facility September 1983.  
He complained of increasing feelings of depression and anger.  
Objectively, he showed some symptoms of depression.  The 
diagnosis was adjustment disorder with depressed mood.

In a rating action in March 1984 the RO continued the 
veteran's 50 percent rating for schizophrenia.  The veteran 
was duly notified of that decision.

VA out-patient clinic records reveal that in September 1984 
the veteran reported that he still experienced bouts of 
depression and anxiety, but not as frequently or of as long 
duration.  In January 1985 it was reported that he was non-
psychotic and coherent in speech with a stable affect.  In 
August 1985 it was reported that he was mildly anxious.  

The veteran was hospitalized at a VA facility June 1985.  He 
complained of being anxious and depressed.  He reported lack 
of sleep and loss of appetite.  He also complained of poor 
concentration and memory and crying spells and suicidal 
thoughts.  He admitted to auditory hallucinations and some 
weird thoughts which he refused to discuss.  His speech was 
loud.  He was oriented times three.  Memory was good.  
Concentration was poor.  Affect was appropriate.  Judgment 
and insight were good.  At the time of his discharge from the 
hospital there was no evidence of suicidal or homicidal 
thoughts or any psychotic symptomatology.  Insight and 
judgment were good.  

In a rating action in April 1986 the RO assigned a 100 
percent rating during hospitalization and continued the 50 
percent rating following hospitalization.

On VA examination in June 1986 complained of being shaky and 
having homicidal and suicidal ideation.  Examination revealed 
that he was very disheveled in his dress and somewhat soiled.  
He was very friendly.  He was alert and cooperative.  He did 
not seem to be confused.  He was not resentful or hostile.  
No tremors were noted and his thought processes seemed to be 
intact.  Speech was spontaneous, cadence was normal and 
content was relevant and coherent.  Affect was pleasant.  
Memory for recent and remote came with difficulty.  He had 
problems retaining and recalling information.  He reported 
auditory hallucinations and seeing visions.  He reported 
crying spells and a lot of fears.  Judgment appeared intact 
and insight seemed fairly good.  The diagnosis was paranoid 
type schizophrenic disorder.

In a rating action in July 1986 the RO assigned a 70 percent 
rating for the veteran's schizophrenia effective February 28, 
1986.  The veteran was duly notified of that decision.

On VA examination in April 1987 it was reported that the 
veteran was extremely disheveled in his appearance.  He was 
not friendly, but he was not unfriendly.  He did not appear 
to be confused.  He seemed to think very clearly.  He was not 
overly resentful or hostile.  No tremors were observed.  
Thought processes were fairly logical.  Speech was somewhat 
pressured, but content was relevant and coherent.  Affect 
seemed contemplative.  Memory was somewhat spotty.  He 
abstracted proverbs well.  He reported auditory 
hallucinations, but no visual hallucinations.  Judgment 
appeared to be intact.  The diagnosis was paranoid type 
schizophrenic disorder.

In a rating action in July 1987 the RO continued the 70 
percent rating for schizophrenia as well as previously 
assigned zero percent ratings for a scar of the right little 
finger and for a residuals of a tonsillectomy and denied 
entitlement to a total disability rating based on individual 
unemployability.  The veteran appealed the denial of a total 
disability rating based on individual unemployability and the 
Board denied that appeal in a decision dated in May 1988.

The veteran was seen at a VA out-patient clinic in August 
1988 complaining of sleep and appetite disturbance, bad 
dreams, sweats and waking up at night "raising hell" about 
his combat experiences.  The diagnostic impression was PTSD 
with sleep/appetite disturbance, hypervigilance, nightmares 
and flashbacks.  The examiner opined that he was able to 
maintain emotional stability only when under minimal stress 
conditions, taking anti-depressant and social withdrawal.  

In a statement received in August 1988 a former employer of 
the veteran reported that the veteran had worked for her for 
less than two months in June and July 1988 and had to quit 
due to his illness.  In a letter received at the same time, 
the veteran's wife reported that the veteran had started 
working as a maintenance man at a motel and after two weeks 
he started acting funny and became violent.  

On VA examination in August 1988 the veteran was somewhat 
careless in his appearance and definitely not friendly.  He 
was alert and seemed to think clearly.  He was resentful and 
hostile.  Thought processes appeared intact.  Speech was 
spontaneous, sometimes loud and boisterous, otherwise 
appropriate, relevant and coherent.  He was oriented to time.  
He reported auditory and visual hallucinations.  He reported 
nightmares and difficulty sleeping.  The diagnosis was 
schizophrenic disorder, paranoid type.  He was considered to 
be competent.  

In a rating action in November 1988 the RO continued the 70 
percent rating for schizophrenia.  In a rating action in 
December 1988 the RO denied a total disability rating based 
on individual unemployability.  The veteran testified at a 
hearing before a hearing officer at the RO in  February 1990.  
He described his symptoms and the difficulty he had had 
holding a job.  In a decision dated in January 1991 the Board 
again denied entitlement to a total disability rating based 
on individual unemployability.

In a report dated in August 1994 Chrisann Schiro-Geist, 
Ph.D., reviewed the medical evidence in the veteran's claims 
folder and concluded that the veteran had been undebatably 
unemployable since 1976.

Disability Rating for Schizophrenia
August 31, 1954 to March 29, 1975

When the Board granted an effective date of award of October 
20, 1948 for payment of compensation benefits for service 
connection for schizophrenic reaction in March 1997; the case 
was returned to the RO, inter alia, for rating of that 
disability for the period from October 1948 to March 1975.  
The RO assigned a 100 percent rating from October 20, 1948 
through August 30, 1954 and a zero percent from August 31, 
1954 through March 29, 1975.  The veteran filed a timely 
notice of disagreement with that determination claiming 
entitlement to a 100 percent rating throughout that period.  
The veteran and his representative have asserted that the 
reduction from 100 percent to zero percent in August 1954 was 
improper because certain procedures were not followed in 
making that reduction.  See 38 C.F.R. §§ 3.105, 3.343, 3.344 
(1999).  However, this is a case of an initial rating for the 
period from October 24, 1948 to March 28, 1975.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that separate 
ratings can be assigned for separate time periods based on 
facts found under such circumstances.  The Court termed that 
practice "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).  The RO has, in fact, assigned "staged" ratings 
ranging from zero percent to 100 percent over that period.  
Therefore, the issue of entitlement to a rating greater than 
zero percent for schizophrenic reaction from August 31, 1954 
to March 28, 1975 is the matter before the Board on appeal.

In 1954, the 1945 Schedule for Rating Disabilities provided a 
100 percent rating for dementia praecox (an obsolete term for 
schizophrenia) requiring institutional care or definitely 
deteriorated, or with delusions, inaccessibility, stereotype, 
or other psychotic symptoms of sufficient severity to produce 
complete social and industrial incapacity.  A 70 percent 
rating was provided where the disease was in partial 
remission, following total incapacity as above, with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 50 percent rating was 
provided where there was considerable impairment of social 
and industrial adaptability.  A 30 percent rating was 
provided where there was definite impairment of social and 
industrial adaptability.  A 10 percent rating was provided 
where there was slight impairment of social and industrial 
adaptability.  Additionally, where dementia praecox was in 
complete remission following a psychotic period which 
required hospitalization for 1 year or more, following the 
convalescent rating a 50 percent rating was provided for the 
first year and a 10 percent rating was provided thereafter.  

Effective October 1, 1961 the 1945 Schedule for Rating 
Disabilities provided a 100 percent rating for schizophrenia 
with active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
complete social and industrial inadaptability.  A 70 percent 
rating was provided with lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent rating was provided where there 
was considerable impairment of social and industrial 
adaptability.  A 30 percent rating was provided where there 
was definite impairment of social and industrial 
adaptability.  A 10 percent rating was provided where there 
was slight impairment of social and industrial adaptability.  
A zero percent rating was provided where the psychosis was in 
complete remission.  Code 9200.

The record in this case shows that the veteran had been 
hospitalized for more than one year for treatment of his 
service connected psychosis upon his discharge from the 
hospital in July 1954.  Under the provisions of the rating 
schedule then in effect, his 100 percent convalescence rating 
should have been extended through the end of October 1954.  A 
the time of his discharge from the hospital it was reported 
that he was free of any signs of psychosis and his psychosis 
appeared to in a state of remission.  There being no further 
medical evidence to demonstrate the degree of his disability 
resulting from a psychiatric disorder until 1971, the 100 
percent rating may be terminated as of November 1, 1954.  
Nevertheless, the rating schedule in effect at that time also 
required the assignment of a 50 percent rating for the first 
year after expiration of the convalescent rating.  Therefore, 
a 50 percent rating is assigned effective from November 1, 
1954 through October 30, 1955.  The rating schedule also 
provided for a 10 percent rating thereafter.  That rating is 
made effective November 1, 1955.

The next available medical evidence which can be used to 
evaluate the veteran's degree of disability is the report of 
his admission to a hospital in December 1971.  At that time 
it was reported that the veteran had difficulty with memory 
and concentration and impulsive behavior.  However, on 
examination his memory was adequate and he was oriented.  His 
judgment and insight were poor and his affect was somewhat 
depressed, but thought processes were intact.  He reported 
that his usual occupation was truck driver, but that he had 
been laid off since July 1971.  The report of another short 
period of hospitalization in August 1973 does not provide any 
additional information of significance.  No additional 
medical records are available for the period from December 
1971 to March 1975.  Social Security earnings records 
provided by the veteran do show that he did not have 
substantial income in 1971.  However, from 1972 to 1974 he 
had income of more that $8,500.00 each year.  In view of that 
level of income and the mild to moderate nature of the 
psychiatric symptomatology demonstrated by the only available 
medical records for the period in question, the Board 
concludes that for the period from December 8, 1971 through 
March 25, 1975 the veteran's schizophrenia was manifested by 
no more than definite impairment of social and industrial 
adaptability.  He was apparently able to work full time 
throughout most of the period, he had only two brief periods 
of hospitalization and his symptoms subsided promptly with 
treatment on both of those occasions.  Therefore, the Board 
finds that considerable social and industrial impairment is 
not shown.

CUE in Rating Decisions of December 6, 1976 and October 1980

In December 1976 the RO granted service connection for 
schizophrenia and assigned a 50 percent rating.  This was 
made effective from March 30, 1975.  The 50 percent rating 
was continued in a rating action of October 1980.  Those 
decisions were not appealed and became final.  38 U.S.C.A. 
§ 7105(d) (West 1991).  They can be revised only upon a 
showing that they were clearly and unmistakably erroneous or 
upon presentation of new and material evidence.  38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105 
(1999); Manio v. Derwinski, 1 Vet.App. 140 (1991).

The Board notes that under 38 C.F.R. §§ 3.104(a) and 
3.105(a), taken together, a rating action is final and 
binding in the absence of CUE.  A decision that constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  VA regulations provide that "previous 
determinations which are final and binding...will be accepted 
as correct in the absence of clear and unmistakable error."  
38 C.F.R. § 3.105(a).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
defined CUE as "...the sort of error which, had it not been 
made, would have manifestly changed the outcome."  The Court 
noted further that "In order for there to be a valid claim 
of CUE, the claimant, in short, must assert more than 
disagreement as to how the facts were weighed or evaluated; 
the appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied."  Russell, 3 Vet. App. at 313.  In addition, "[I] t 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Id. at 44.  
Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government.  The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part.  
38 C.F.R. § 3.103 (1999).

The Court has held that a breach of the duty to assist cannot 
form the basis of CUE because such a breach creates only an 
incomplete record, not an incorrect record.  Caffrey v. 
Brown, 6 Vet.App. 377 (1994).

At the time of the December 1976 rating action the record 
showed that during hospitalization in March 1975 the veteran 
reported that he was not working, having been laid off in 
August 1974.  He indicated that he had worked for a steel 
company.  The veteran's main complaint at that time was 
tension.  His affect was mildly anxious and suspicious and 
his insight was poor; however, he was oriented, coherent and 
goal directed and memory was intact.  On VA examination in 
July 1976 he reported that he had given up a job as a 
millwright two years earlier and did light mechanical work on 
automobiles.  He did not state the reason for having given up 
that job.  He stated that he received Social Security 
benefits, but the record does not reflect that he ever 
received Social Security benefits based on disability.  The 
medical examiner opined that the veteran had little or no 
symptoms of a depressive reaction and that he should have a 
good social and industrial potential for work.  The 
psychiatric examiner reported that the veteran had a flat, 
inappropriate affect; loose, autistic thinking; and paranoid 
delusions, but sensorium was clear, he was oriented and 
memory was intact.  That examiner opined that the veteran was 
not employable in the present job market.  Out-patient 
treatment records showed complaints of pressure, panicky 
feelings and tension.  The RO assigned a 50 percent rating 
indicative of considerable industrial impairment.  While the 
record contains one medical opinion that the veteran was 
unemployable, that opinion is modified by the phrase "in the 
present job market."  The RO could reasonably taken that to 
mean that in a better economy the veteran would be 
employable.  The objective symptoms reported in the various 
medical records do not show clear evidence of severe 
disability and the medical examiner thought the veteran to 
have a good potential for work.  Viewing the evidence in its 
entirety, the Board concludes that the RO was within the 
bounds of rating judgment in concluding that the veteran's 
disability was productive of no more than considerable 
industrial impairment.  The veteran's arguments amount to no 
more than an attempt to reweigh the evidence and do not 
establish CUE in the December 1976 decision of the RO.

Out-patient treatment records dated from February 1977 to 
July 1980 do not show any significant change in the veteran's 
psychiatric condition.  On VA examination in August 1980 it 
was reported that the veteran's affect was decreased, his 
recent memory was poor and he was suspicious of people; his 
speech was relevant and coherent, remote memory, orientation 
and judgment were good and he had some insight.  Again, the 
Board concludes that at the time of the October 1980 rating 
the RO was within the bounds of rating judgment in concluding 
that the veteran's disability was productive of no more than 
considerable industrial impairment.  The evidence simply does 
not make it so obvious that his psychiatric disorder was 
productive of greater impairment as to amount to CUE.



CUE in Rating Decisions of July 1986, July 1987 and November 
1988

In a rating action in July 1986 the RO assigned a 70 percent 
rating for the veteran's service connected schizophrenia 
effective February 28, 1986.  That decision was not appealed 
and became final.  The 70 percent schedular rating was 
continued in decisions of July 1987 and November 1988.  Those 
decisions were not appealed and became final.  At the time of 
the July 1986 rating action the record showed that the 
veteran complained of being anxious and depressed.  He 
reported poor concentration, crying spells, suicidal thoughts 
and auditory hallucinations.  However, the veteran was 
oriented and judgment and insight were good.  Affect was 
appropriate and speech was relevant and coherent.  At the 
time of the July 1987 rating action the record showed that 
his thought processes were fairly logical and speech content 
was relevant and coherent.  Similar findings were reported on 
VA examination in August 1988.  

As noted above assignment of a 70 percent rating a the time 
of the rating decisions here in question contemplated 
symptoms productive of severe impairment of social and 
industrial adaptability.  Assignment of a 100 percent 
schedular rating required active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  On 
the basis of the symptoms shown by the medical evidence then 
of record, the RO was within the bounds of rating judgment in 
concluding that the veteran's disability was productive of no 
more than severe industrial impairment at the time of each of 
the decisions here at issue.  There was no objective evidence 
of active psychotic manifestations.  The veteran was never 
observed to be responding to hallucinations.  He was observed 
to be functioning adequately in thought, speech, affect, 
judgment and insight.  The Board concludes that there was no 
CUE in the RO decisions of July 1986, July 1987 and November 
1988 in so far as a 100 percent schedular rating was not 
granted therein.





ORDER

Entitlement to an increased 100 percent rating from August 
1954 to October 1954, a 50 percent rating from November 1954 
to October 1955, a 10 percent rating from November 1955 to 
December 7, 1971, and a 30 percent rating from December 8, 
1971 to March 1975 is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

There was no clear and unmistakable error in the rating 
decisions of December 6, 1976 and October 1980 which assigned 
a 50 percent rating for schizophrenia or in rating decisions 
of July 1986, July 1987 and November 1988 which assigned a 70 
percent rating for schizophrenia.  That aspect of the appeal 
is denied.





		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 


